Case 1:21-cv-00023-CG-N Document 6 Filed 07/21/21 Page 1 of 1                      PageID #: 29




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

 TOMMIE LEE WILLIAMS,                             )
                                                  )
        Petitioner,                               )
                                                  )
 vs.                                              )   CIVIL ACTION NO. 21-0023-CG-N
                                                  )
 STATE OF ALABAMA,                                )
                                                  )
        Respondent.                               )

                                            ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issue

raised, and there having been no objections filed, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion of this

court. It is ORDERED that this action be and is hereby DISMISSED without prejudice for

failure to prosecute and to obey the Court's order.

       DONE and ORDERED this the 21st day of July, 2021.


                                     /s/ Callie V. S. Granade
                                     SENIOR UNITED STATES DISTRICT JUDGE
